--------------------------------------------------------------------------------

EXHIBIT 10.15
 


 
SEPARATION AGREEMENT AND RELEASE
 
The parties to this Separation Agreement and Release ("Agreement") are Martin
Wall ("Employee") and Craft Brew Alliance, Inc. (the "Company").
 
 
1.
Employee's employment with the Company ends effective February 1, 2013 due to
the elimination of Employee's position.  The Company will pay Employee all
earned and unpaid wages and all unused Paid Time Off accrued through February 1,
2013.  The Company will accomplish this payment by mailing to Employee a check
for such amounts to the home address he has on record with the
Company.  Employee recognizes that the payment will be less regular deductions
and withholdings.

 
 
2.
The Company will pay to Employee severance payments under either paragraph 2.a.
or 2.b., at Employee's option:

 
 
a.
The Company will pay to Employee severance payments for a period of twelve (12)
months following February 1, 2013 (the "Severance Period"), Employee's regular
weekly salary, less legally required deductions and withholdings, as severance
to which Employee would not otherwise be entitled (the "Severance
Payments").  This amount will be paid over the course of the Severance Period on
regular paydays.  OR

 
 
b.
[Intentionally omitted]

 
 
3.
In addition to the Severance Payments, the Company will pay Employee an
additional amount of $23,459.00, less legally required deductions and
withholdings.  This amount will be paid as a lump sum within 30 days following
the date this Agreement becomes effective.  The amount paid to Employee under
this Agreement constitutes pay in addition to compensation to which Employee is
otherwise entitled in exchange for a release of all claims.

 
 
4.
As set forth in Employee's employment agreement, if, during the Severance
Period, Employee becomes employed or associated with a brewing or other company
that the Company determines, in its reasonable discretion, is a competitor of
the Company or Anheuser-Busch, Inc., Employee's Severance Payments under this
Agreement will terminate as of the effective date of such employment or
association.

 
 
5.
The Company will not contest any application by Employee for unemployment
benefits.

 
 
6.
The Company will pay Employee any 2012 bonus if the Company declares a bonus and
Employee would have been eligible if he were employed.  Any bonus will be paid
pursuant to the terms of the program and at the time paid to other bonus
recipients.

 
 
7.
The Company will pay Employee's COBRA premiums, if any, for medical and dental
benefits at the coverage levels in effect on February 1, 2013 for twelve (12)
months, so long as Employee elects continuation coverage.  The Company will
cease paying such COBRA premiums in the event Employee finds new employment with
comparable health coverage.

 
 
8.
The Company will pay the cost of outplacement services provided by Lee Hecht
Harrison in Portland, OR for the 3-month Quick Start Program. This includes
coaching sessions, access to online resources and office space, resume and
interview skill development. Details will be provided upon receipt of signed
agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.
The Company agrees to give Employee their mobile phone and will transfer the
phone number to a personal account by February 2, 2013.

 
 
10.
If the Company receives a reference request from a prospective employer of
Employee, the Company will disclose only Employee's dates of employment and the
last position held with the Company.

 
 
11.
In consideration for the above, Employee completely releases and forever
discharges the Company and each of its past, present, and future related
entities and each of their respective past, present, and future members,
managers, partners, shareholders, officers, directors, agents, employees,
attorneys, insurers, successors, and assigns from any and all claims, rights,
demands, actions, liabilities, and causes of action of every kind and character,
whether known or unknown, matured or unmatured, which Employee may now have or
has ever had, arising from or in any way related to Employee's employment with
the Company, including without limitation the conditions of employment or the
termination thereof, whether based on tort, contract (express or implied), other
common law, or any federal, state, or local statute, regulation, ordinance, or
other law, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the "ADEA"), and any similar state or local law, based on any
act or omission prior to Employee's execution of this Agreement.

 
 
12.
In further consideration for the above, Employee will treat this Agreement as
confidential and will not disclose this Agreement or any of its provisions to
any person or entity, except as required by law or, to the extent necessary to
receive professional services, to Employee's accountant, professional tax
preparer, or attorney.

 
 
13.
Employee will make no negative or disparaging oral or written remarks or
statements of any nature whatsoever about the Company, its officers, directors,
or employees, or its products to any person or entity, either publicly or
privately, including, without limitation, on any social networking, blog, or
similar Internet site.

 
 
14.
The Company specifically denies any liability or wrongdoing whatsoever.  Neither
this Agreement nor any of its provisions, terms, or conditions constitute an
admission of liability or wrongdoing or may be offered or received in evidence
in any action or proceeding as evidence of an admission of liability or
wrongdoing.

 
 
15.
Employee acknowledges and reaffirms Employee's continuing obligations under any
Confidentiality Agreement that Employee entered into in connection with
Employee's employment with the Company, and Employee will strictly comply with
the terms of the Confidentiality Agreement.

 
 
16.
Except as otherwise provided in this Agreement, including without limitation
Paragraph 13, this Agreement constitutes the entire agreement of the parties
concerning the subject matter of this Agreement.

 
 
17.
The parties acknowledge that the only consideration for this Agreement is the
consideration expressly described herein, that each party fully understands the
meaning and intent of this Agreement, and that this Agreement has been executed
voluntarily.

 
 
18.
The benefits payable under this Agreement are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code by reason of being
separation pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9).  All provisions of this Agreement shall be
interpreted in a manner consistent with preserving these exemptions. All
payments under this agreement will be made no later than March 15 of the
calendar year following the calendar year in which this Agreement becomes
effective.

 
 
 

--------------------------------------------------------------------------------

 
 
 
19.
Employee understands that he is releasing and waiving any ADEA claims he may
have against the Released Parties, as described in Section 9.  Employee
acknowledges that the Company is hereby advising him in writing to consult with
an attorney before signing this Agreement and that he is being given at least 21
days to consider whether to execute this Agreement.  Employee understands that
he may sign this Agreement before the expiration of the 21-day period.  By
executing this Agreement on the date set forth below, Employee has knowingly and
voluntarily waived the balance of that period, if any.  Employee may revoke this
Agreement by written notice, received by Stacia Bird at Craft Brew Alliance, 929
N. Russell Street, Portland, Oregon  97227, within seven days following the date
he signs this Agreement.  If not revoked under the preceding sentence, this
Agreement becomes effective and enforceable on the eighth day following the date
Employee signs this Agreement.

 
EMPLOYEE
 
CRAFT BREW ALLIANCE
           
/s/ Martin J. Wall, IV
 
By:
/s/ Terry E. Michaelson
               
Title:
CEO
           
Date:
February 1, 2013
 
Date:
February 1, 2013
 

 
 

--------------------------------------------------------------------------------